Name: Council Regulation (EEC) No 1504/76 of 21 June 1976 supplementing Regulation (EEC) No 885/68 as regards the general rules for advance fixing of export refunds for beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade policy;  means of agricultural production;  foodstuff
 Date Published: nan

 28 . 6 . 76 Official Journal of the European Communities No L 168/7 COUNCIL REGULATION (EEC) No 1504/76 of 21 June 1976 supplementing Regulation (EEC) No 885/68 as regards the general rules for advance fixing of export refunds for beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, advance fixing of refunds has shown that in certain circumstances , and, in particular, in cases of abnormal resort to this system by the persons concerned, there is reason to fear that difficulties may arise on the market in question ; Whereas it must be possible for measures to be taken rapidly to remedy such a situation ; whereas , therefore, provision should be made for the Commission to adopt such measures after receiving the opinion of the Management Committee or, in an emergency, to act before the Committee meets , HAS ADOPTED THIS REGULATION: Article 1 Article 5 of Regulation (EEC) No 885/68 is replaced by the following : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/ 68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 568/76 (2 ), and in particular Article 18 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 568/76 provided that refunds could be fixed in advance in the sector in question ; Whereas, therefore, an addition should be made to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3 ), laying down rules in respect of the advance fixing of export refunds ; Whereas advance fixing of refunds is only necessary in certain cases ; whereas , therefore, the decision to use this facility should be made in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 ; Whereas the advance fixing of refunds requires measures to ensure that in each case the export is carried out in accordance with the application submitted ; whereas, therefore, each applicant should receive a certificate providing that the export shall be carried out within a specific period ; Whereas, to avoid abuses , the issue of this certificate should be made subject to the lodging of a security which will be forfeit if the export is not carried out during the period of validity of the certificate ; Whereas experience in the sectors which are subject to a common market organization and which have 'Article 5 1 . For products referred to in Article 1 the list of products on which an export refund is granted and the amount of that refund shall be fixed at least once every three months . 2 . The amount of the refund shall be that applicable on the day of exportation . 3 . However, it may be decided that the refund shall , upon request, be fixed in advance. In that case, where the applicant so requests when lodging an application for a certificate of advance fixing as provided for in Article 5a, and before 13.00 hours, the export refund applicable on the day when he lodges such application shall apply to an export operation carried out during the period of validity of the said certificate . 4 . Where examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of the refund, or that such difficulties may occur, a decision may be taken in H OJ No L 148, 28 . 6 . 1968, p. 24 . ( 2 ) OJ No L 67, 15 . 3 . 1976, p. 28 . ( 3 ) OJ No L 156, 4. 7 . 1968, p. 2 . No L 168/8 Official Journal of the European Communities 28 . 6 . 76 conditional on the presentation of a certificate of advance fixing which shall be issued by Member States to any applicant, irrespective of his place of establishment in the Community. Such certificates shall be valid throughout the Community. accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 to suspend, for the period strictly necessary, the application of those provisions . In cases of extreme urgency, the Commission may, after examination of the situation, decide, on the basis of all the information available to it, to suspend advance fixing for a maximum of three working days . Applications for certificates accompanied by applications for advance fixing lodged during the period of suspension shall be rejected.' 2 . The issue of a certificate of advance fixing shall be conditional upon the provision of security guaranteeing that the exportation will be carried out within the period of validity of the certificate. If the operation is not carried out, or only partially carried out, within that period , the security shall be wholly or partially forfeit.'Article 2 The following Article is hereby added to Regulation (EEC) No 885/68 : Article 3 'Article 5a 1 . The granting of the refund under the conditions laid down in Article 5 (3 ) shall be This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1976 . For the Council The President J. HAMILIUS